DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 18 March 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner notes no copies of the NPL documents were received and therefore have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madadin (US 2018/0055706 A1).

Regarding Claim 1, Madadin discloses a grossing station [Madadin: ¶ [0005]: In view of the foregoing, one objective of the present invention is to provide a grossing workstation with an electronic scale, a camera holder, and automatic measurement and record-keeping abilities], said grossing station comprising: a table [Madadin: ¶ [0038]: Preferably the housing 14 has dimensions such that the grossing workstation 10 can be comfortably used after placing on a desk, tabletop, counter, pushcart, or lab bench, or after placing in a glove box or fume hood]; a hood connected to said table [Madadin: ¶ [0038]]; and a quick release camera system secured to a surface of said hood [Madadin: ¶ [0062]: The camera holder 24 is configured to secure and electrically connect with a digital camera to image a specimen 84 on the balance pan 18. Preferably the camera holder 24 is configured to hold a digital point-and-shoot camera; however, in some embodiments the camera holder 24 may be able to hold a smartphone or small tablet computer that has a camera. In other embodiments, the camera holder 24 may be able to hold a single lens reflex camera (SLR) or a digital SLR camera (DSLR). Preferably where the camera holder 24 is configured to hold heavier cameras such as SLR or DSLR, the arm 26 is supported from its distal end or forms an arch 94, as in FIG. 5. The camera holder 24 may secure a camera with a screw (such a ¼″-20 or ⅜″-16 screw used in common camera mounts), a clutch, a clip, a latch, a flexible strap, a frictional coupling, a magnetic coupling, or a clamp], said quick release camera system is detachable from said hood for close up angle or zoomed still [Madadin: ¶ [0064]: the computing device 80 may be able to control the image capture, focus, exposure, depth of field, resolution, color balance, image size, zoom, or frame rate of a moving image or movie. This controlling may be done through an input device, controls on the camera directly, or through controls on the camera holder 24 connected to a camera. In one embodiment, the camera has a button 28 or switch to cause a camera to take an image] or video images [Madadin: ¶ [0114]: In a preferred embodiment, a single imaging routine of a single specimen 84 may comprise 5-500, preferably 10-100, more preferably 12-80 images from unique view angles. This single imaging routine may be taken over a time span of 15 s-10 min, preferably 20 s-5 min, more preferably 30 s-4 min. Preferably between each image capture, a camera in the camera holder 24 is able to readjust the imaging settings, such as the focus. Alternatively, a series of image frames or a movie may be taken by a camera having a video mode].

Regarding Claim 2, Madadin discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Madadin discloses comprising an autopsy sink arranged in said table [Madadin: ¶ [0001]: The present invention relates to a grossing workstation for pathology and autopsy].

Regarding Claim 3, Madadin discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Madadin discloses wherein said quick release camera system having a handheld camera for capturing said still or video images [Madadin: ¶ [0062]].

Regarding Claim 10, Madadin discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Madadin discloses wherein said quick release camera system having an interlock mechanism which removably secures a camera to said hood [Madadin: ¶ [0094]: spring lock].

Regarding Claim 11, Madadin discloses all the limitations of Claim 10, and is analyzed as previously discussed with respect to that claim.
Furthermore, Madadin discloses wherein said interlock mechanism having a tab, switch or button to release said camera from said hood [Madadin: ¶ [0094]].

Regarding Claim 12, Madadin discloses all the limitations of Claim 3, and is analyzed as previously discussed with respect to that claim.
Furthermore, Madadin discloses wherein said camera captures images by using a button or switch on said camera or on a surface of said hood or said table [Madadin: ¶ [0064]].

Regarding Claim 13, Madadin discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Madadin discloses wherein said captured images are stored on said camera or an off camera storage system [Madadin: ¶ [0108]: According to a second aspect, the present disclosure relates to a method of measuring a specimen 84 with the grossing workstation 10 of the first aspect. The method involves placing a specimen 84 on the balance pan 18, and pushing the screen 22 or a button 28/42 on the camera holder 24 or housing 14 to trigger the computing device 80 to receive a first image from a digital camera secured to the camera holder 24 and store the first image with a weight measurement of the specimen].

Regarding Claim 14, Madadin discloses all the limitations of Claim 3, and is analyzed as previously discussed with respect to that claim.
Furthermore, Madadin discloses wherein said camera having a light arranged thereon [Madadin: ¶ [0022]: one or more lights configured to illuminate a specimen].

Regarding Claim 15, Madadin discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Madadin discloses wherein said quick release camera system is mounted on a stand, said stand is secured to said hood or table [Madadin: FIG. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madadin as applied to claims 1-3 above, and further in view of Caci et al. (US 2003/0130909 A1).

Regarding Claim 4, Madadin disclose(s) all the limitations of Claim 3, and is/are analyzed as previously discussed with respect to that claim.
Madadin does not explicitly disclose wherein said quick release camera system having at least one pulley arranged on or in said hood.
However, Caci discloses wherein said quick release camera system having at least one pulley arranged on or in said hood [Caci: ¶ [0077]: A spring 320 is fixedly attached to the PAL 10 and the shaft free end 315B. A line 316 is wound on a pulley 318 having a slip knot mechanism 320 on the free end 321 of the line 316. The slip knot mechanism 320 allows the line to form an adjustable loop. The loop can be cinched to hold material without bottom support while the PAL 10 computes the weight of an object purchased. The pulley 318 is fixedly attached to the shaft 314. The line 310 is cinched tight to hold the object. The PAL 10 then determines the weight based on the strain measured by the strain gage 312 as the shaft 316 torsional deflects under the load of the object. The user then can add price input to determine the total price. The PAL 10 is equipped with a method for accurately measuring the weight of a small amount of mass. A pulley, shaft and springs are used to make a self-retracting mechanism for storing a strong lightweight braided line].
.

Claims 5-6, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madadin in view of Caci as applied to claim 4 above, and further in view of Gutkovich (US 10194876 B1).

Regarding Claim 5, Madadin in view of Caci disclose(s) all the limitations of Claim 4, and is/are analyzed as previously discussed with respect to that claim.
Madadin in view of Caci may not explicitly disclose wherein said quick release camera system having a self retracting cable connected to said camera on one end.
However, Gutkovich discloses wherein said quick release camera system having a self retracting cable connected to said camera on one end [Gutkovich: Col. 9, ll. 10-16: In some cases, compact gamma camera 100 may include a retractable cable 120 which may be coupled to a computer (e.g., image processing unit 55) that accumulates and processes acquired data and reconstructed images. In some cases, the compact gamma camera 100 may include a built-in image processing unit which may include some or all of the functionality of image processing unit 55 in system 10].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the retractable camera of Gutkovich with the movable camera of Madadin in order to provide further access for the attached camera, providing more usability, as well as 

Regarding Claim 6, Madadin in view of Caci and Gutkovich disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Madadin in view of Caci and Gutkovich discloses wherein said quick release camera system having a spring arranged between said pulley and a surface of said hood [Caci: ¶ [0077]].

Regarding Claim 16, Madadin discloses a quick release camera system for use on a grossing station [Madadin: ¶ [0005]], said system comprising: a handheld camera arranged on a surface of the grossing station [Madadin: ¶ [0062]]; and said handheld camera is removably secured to said surface of the grossing station for capturing still or video images [Madadin: ¶ [0062]].
Madadin may not explicitly disclose a self retracting cable connected to said camera; at least one pulley having said self retracting cable arranged thereon; a spring connected to said at least one pulley.
However, Gutkovich discloses a self retracting cable connected to said camera [Gutkovich: Col. 9, ll. 10-16].
Gutkovich may not explicitly disclose at least one pulley having said self retracting cable arranged thereon; a spring connected to said at least one pulley.
However, Caci discloses at least one pulley having said self retracting cable arranged thereon; a spring connected to said at least one pulley [Caci: FIG. 16; and ¶ [0077]].



Regarding Claim 17, Madadin in view of Caci and Gutkovich disclose(s) all the limitations of Claim 16, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Madadin in view of Caci and Gutkovich discloses wherein the grossing station is an autopsy sink [Madadin: ¶ [0001]].

Regarding Claim 19, Madadin in view of Caci and Gutkovich disclose(s) all the limitations of Claim 16, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Madadin in view of Caci and Gutkovich discloses wherein said camera having an audio recording device [Madadin: ¶ [0086]: microphone] and a light [Madadin: ¶ [0022]].

Regarding Claim 20, Madadin in view of Caci and Gutkovich disclose(s) all the limitations of Claim 16, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Madadin in view of Caci and Gutkovich discloses wherein said camera captures said images via a button on said camera or a button arranged on a surface of the grossing station [Madadin: ¶ [0064]].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madadin in view of Caci as applied to claim 4 above, and further in view of Van Sant et al. (US 6503163).

Regarding Claim 7, Madadin in view of Caci disclose(s) all the limitations of Claim 4, and is/are analyzed as previously discussed with respect to that claim.

However, Van Sant discloses wherein at least one pulley having a plurality of pulleys arranged on or within said hood [Van Sant: Abstract: The precision cable drive system of the present invention consists generally of a frame upon which is mounted the components of the drive. These include a motor having a drive shaft, a plurality of idler pulleys, a tensioner, and a drive pulley, to which the object being rotated is connected. A cable composed of woven polymer fibers is wrapped around the shaft of the motor and is stretched around the idler pulleys, the tensioner and the drive pulley. The drive is capable of rotating the drive pulley, and the load attached to it, by fractions of a degree, without play between the motor shaft and the drive pulley. The drives are used in a compact image steering device to rotate cameras and illuminators about two axis of rotation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the movable camera system of Madadin in view of Caci with the multiple pulleys of Van Sant in order to provide fine movement control of multiple devices, improving overall functionality. 

Claims 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madadin in view of Caci as applied to claim 5 above and Madadin in view of Caci and Gutkovich as applied to claim 16 above, and further in view of Malvini et al. (US 2004/0016840 A1).

Regarding Claims 8 and 18, Madadin in view of Caci disclose(s) all the limitations of Claim 5, and Madadin in view of Caci and Gutkovich as applied to claim 16 and is/are analyzed as previously discussed with respect to those claims.
Madadin in view of Caci may not explicitly disclose wherein said self retracting cable having a ratchet system.
However, Malvini discloses wherein said self retracting cable having a ratchet system [Malvini: ¶ [0010]: In some embodiments, the tethering apparatus may be modified to allow a locking mechanism for the tether. Such a mechanism allows for the operator to use the tool without exerting a counter force against the retracting mechanism while the camera is being used. When done, the operator disengages the locking mechanism. As an alternative to the locking mechanism, a ratchet mechanism may be substituted which would allow the tool to be extended away from the anchor point, but would not allow a potentially uncontrolled retraction back toward the user. One embodiment of a ratchet mechanism would require the operator to disengage the ratchet mechanism and hold the mechanism disengage while the camera is retracted].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the ratchet of Malvini with the retractable camera of Madadin in view of Caci in order to provide multiple, adjustable stop positions, improving usability.

Regarding Claim 9, Madadin in view of Caci and Malvini disclose(s) all the limitations of Claim 8, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Madadin in view of Caci and Malvini discloses wherein said self retracting cable moves said camera back to a stored location after said images are taken [Malvini: ¶ [0034]: However, the user may alternatively anchor the invention to other objects place, to store the camera safely and yet allow the camera to be easily accessible for use, such as a bicycle, boat, or backpack].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482